902 F.2d 43
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CENTURY WRECKER CORPORATION, Plaintiff-Respondent,v.VULCAN EQUIPMENT COMPANY LIMITED, Defendant-Petitioner,andVulcan Equipment Company, Inc., and Holmes International,Inc., Defendants.
Misc. No. 279.
United States Court of Appeals, Federal Circuit.
March 22, 1990.

Before ARCHER, Circuit Judge, and BALDWIN and BENNETT, Senior Circuit Judges.
ARCHER, Circuit Judge.

ORDER

1
Pursuant to 28 U.S.C. Sec. 1292(b), (c), Vulcan Equipment Company Limited petitions for permission to appeal the December 14, 1989 order certified for immediate appeal by the United States District Court for the Eastern District of Tennessee on February 14, 1990.  Century Wrecker Corporation has not filed a response.  Vulcan moves for leave to file supplemental authority.


2
The district court set forth the controlling question of law:


3
whether, in light of the recent amendments to the general venue statute contained in 28 U.S.C. Sec. 1391(c), the first clause of 28 U.S.C. Sec. 1400(b) [the patent venue statute] now defines a corporate defendant to "reside" in any judicial district in which that corporation is subject to personal jurisdiction at the time the action is commenced.


4
District Court's February 14, 1990 Order at 5.


5
Sections 1292(b), (c) of 28 U.S.C. permit this court to grant interlocutory review of an order certified to involve a controlling question of law as to which there is substantial ground for difference of opinion and that may materially advance the ultimate termination of the litigation.  Questions as to proper venue are appropriate for certification.  9 Moore's Federal Practice p 110.22 (1989).  Moreover, this is a question of first impression.  Based on a review of the parties' submissions and the district court's order, we determine to grant the petition.


6
Accordingly,

IT IS ORDERED THAT:

7
(1) Vulcan's petition for permission to appeal is granted.


8
(2) Vulcan's motion for leave to file supplemental authority is granted.